







Exhibit 10.60


8TH AVENUE FOOD & PROVISIONS, INC.
2018 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT


Date: ____12/19/18_________(“Grant Date”)
Grant to: James Dwyer (“Participant”)




the right to purchase from 8th Avenue Food & Provisions, Inc., a Missouri
corporation (the “Company”):


335,795.19 shares of its Class A common stock (the “Options”) at an exercise
price of $12.76 per share.


Except as otherwise set forth herein, the foregoing Options are subject to all
of the terms and conditions of the 8th Avenue Food & Provisions, Inc. 2018
Equity Incentive Plan, as in effect and as amended from time to time in
accordance with the provisions thereof (the “Plan”), and defined terms used
herein but not otherwise defined in this Award Agreement shall have the meanings
assigned thereto in the Plan.


1.
Execution. The Award shall not be effective unless and until the Participant has
executed this Award Agreement and executed a joinder to the Shareholders
Agreement.     



2.
Vesting. The Options shall vest upon the schedule set forth below, provided the
Participant is, and has been, continuously employed by or providing services to
the Company or any of its Subsidiaries from the date of grant through each such
vesting date:



i.
144,887.380 Options will be subject to time-vesting only (the “Time-Vested
Options”) and will vest over the five (5) year period beginning on the date of
grant with 40.0% of the Time-Vested Options vesting on the second (2nd)
anniversary of the date of grant and 20% vesting on each anniversary thereafter,
such that all Time-Vested Options shall be vested as of the fifth (5th)
anniversary of the date of grant, if the Participant is, and has been,
continuously employed by or providing services to the Company or any of its
Subsidiaries from the date of grant through each such vesting date.



ii.
190,907.810 Options will be subject to time- and performance-based vesting
criteria, both of which must be satisfied for such Options to vest and become
exercisable (the “Performance-Based Options”). The time-based vesting criteria
for the Performance-Based Options will match the vesting schedule of the
Time-Vested Options (including the requirement that the Participant remain
continuously employed on each respective vesting date). The Performance-Based
Options will performance vest as follows based on the level of Investor IRR
achieved by the Investor as of any applicable Measurement Date:





1

--------------------------------------------------------------------------------




Investor IRR
Percentage of Performance-Based Options that Vest
15% or less
0%
20%
42.86%
30%
100%





To the extent that actual Investor IRR as of any applicable Measurement Date is
between specified vesting levels, the portion of the Performance-Based Options
that performance vest shall be determined on a pro rata basis using straight
line interpolation.


3.
Change in Control. Notwithstanding the foregoing, the service requirement of all
Options shall be deemed satisfied as of immediately prior to (but subject to the
consummation of) a Change in Control if the respective Participant is, and has
been, continuously employed by and continues to provide services to the Company
and/or any of its Subsidiaries through the date of such consummation, and as
otherwise set forth in an Award Agreement. For the avoidance of doubt, the
Performance-Based Options shall only fully vest and become exercisable to the
extent that the applicable performance targets set forth above have also been
achieved. Any Performance-Based Options that will not performance-vest (or that
have not performance vested) on a Change in Control shall terminate and be
canceled immediately before such Change in Control, unless otherwise determined
by the Board. For the avoidance of doubt, upon an IPO of the Company or any of
its Subsidiaries or any successor to any of them, all Options will continue to
vest on the original time-vesting schedule set forth above.



4.
Restrictive Covenants. The Company and its Subsidiaries operate in a highly
sensitive and competitive commercial environment. As part of Participant’s
employment and/or service with the Company and its Subsidiaries, Participants
will be exposed to highly confidential and sensitive information regarding the
Company’s and its Subsidiaries’ business operations, including corporate
strategy, pricing and other market information, know-how, trade secrets, and
valuable customer, supplier, strategic partner, licensee, licensor, lessor,
regulatory and employee relationships. It is critical that the Company take all
necessary steps to safeguard its legitimate protectable interests in such
information and to prevent any of its competitors or any other persons from
obtaining any such information. Therefore, as consideration for the Company’s
agreement to grant Awards to Participant, Participant agrees to be bound by the
following restrictive covenants:





2

--------------------------------------------------------------------------------




a.
Confidentiality. Participant shall not, for any purpose whatsoever, other than
to the extent necessary to render services to the Company or its Subsidiaries in
good faith, required by law, or with the express prior written consent of the
Company, use, disclose, or divulge to a third party or use for Participant’s
personal benefit or for the benefit of a third party, at any time, either during
Participant’s employment or services with the Company or its Subsidiaries or
thereafter, any Confidential Information of which Participant is or becomes
aware, whether or not such information is developed by Participant. Participant
will treat all Confidential Information as confidential and take all reasonable
and appropriate steps to safeguard all Confidential Information and to protect
it against disclosure, misuse, espionage, loss and theft. Participant shall
deliver to the Company at Participant’s Termination Date, or at any other time
the Company may request, all memoranda, notes, agreements, client lists, plans,
records, reports, computer tapes and software and other documents and data (and
all copies or reproductions thereof) relating to the Confidential Information,
Work Product or the business of the Company or any of its Subsidiaries which
Participant may then possess or have under Participant’s control. As used
herein, the term “Confidential Information” means information that is not
generally known to the public and that is used, developed or obtained by the
Company or its Subsidiaries in connection with their business, including but not
limited to (i) information, observations and data obtained by Participant while
employed by or providing services to the Company or its Subsidiaries concerning
the business or affairs of the Company or its Subsidiaries, (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software (including
source code, executable code, algorithms, pseudocode, firmware, interfaces,
data, databases, and documentation), including operating systems, applications
and program listings or any portions or logic comprising said software, (viii)
flow charts, manuals and documentation, (ix) data bases, (x) accounting and
business methods, (xi) inventions, devices, new Developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xii) customers and clients and customer or client lists and terms of
contracts with clients and customers (xiii) other copyrightable works, (xiv) all
production, programming, manufacturing, engineering, and distribution processes
or techniques, technology and trade secrets, and (xv) all similar and related
information in whatever form or medium. Notwithstanding the foregoing, the term
“Confidential Information” shall not include any information that Participant
can demonstrate by written proof was generally available to the public at the
time it was disclosed to such Participant or subsequently becomes generally
available to the public other than as a result of a disclosure by such
Participant in violation of the Restrictive Covenants, provided that
Confidential Information will not be deemed to have been generally available
merely because individual portions of the information have been separately
published or otherwise made generally available to the public, but only if all
material features comprising such information have been made generally available
to the public in combination. The covenants made shall continue perpetually,
including after Participant’s Termination Date.



b.
Whistleblower Protection.  Nothing in this Award Agreement prohibits the
Participants from reporting possible violations of United States federal law or
regulation to any governmental agency or entity, including but not limited to,
the United States Department of Justice, the United States Securities and
Exchange Commission, the United States Congress, and any Inspector General of
any United States federal agency, or making other disclosures that are protected
under the whistleblower provisions of United States federal, state or local law
or regulation; provided, that the Participants will use his or her reasonable
best efforts to (1) disclose only information that is reasonably related to such
possible violations or that is requested by such agency or entity, and (2)
request that such agency or entity treat such information as confidential.
Participants do not need the prior authorization from the Company to make any
such reports or disclosures and is not required to notify the Company that the
Participants have made such reports or disclosures. This Award Agreement does
not limit the Participants’ right to receive an award for information provided
to any governmental agency or entity.





3

--------------------------------------------------------------------------------




c.
Assignment of Inventions. Any copyrightable work falling within the definition
of Work Product shall be deemed a “work-made-for-hire” under the copyright laws
of the United States (17 U.S.C. 101 et seq.), and ownership of all rights
therein shall vest in the Company or its Subsidiaries, as applicable, from the
moment of fixation. In the event that any Work Product is deemed not to be a
“work-made-for-hire,” or if other rights may at any time be embodied in any Work
Product, Participant hereby assigns and transfers, and agrees to assign and
transfer to the Company and its legal successors and assigns, the entire right,
title, and interest in and to such Work Product. Participant hereby waives, to
the extent permitted by applicable law, all “moral rights” Participant has in
and to the Work Product. Participant will promptly disclose any Work Product as
may be susceptible of such manner of communication to the Company and perform
all actions reasonably requested by the Company (whether before or after
Participant’s Termination Date) to establish and confirm such ownership
(including, without limitation, the execution and delivery of assignments,
affidavits, declarations, oaths, exhibits, consents, powers of attorney and
other instruments and documentation) and to provide reasonable assistance to the
Company or any of its Subsidiaries in connection with the application and
prosecution of any applications for any intellectual property rights or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product. Should the Company be unable to secure Participant’s signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Work Product, whether
due to Participant’s mental or physical incapacity or any other cause,
Participant hereby irrevocably designates and appoints the Company and each of
its duly authorized officers and agents as Participant’s agent and attorney in
fact, to act for and in Participant’s behalf and stead, to execute and file any
such document, and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protections with the same force and effect as if executed and delivered by
Participant.



d.
Trade Secrets. 18 U.S.C. § 1833(b) provides: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Award Agreement is intended to conflict with 18 U.S.C. § 1833(b)
or create liability for disclosures of trade secrets that are expressly allowed
by 18 U.S.C. § 1833(b). Accordingly, the Participants and the Company have the
right to disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. The Participants and the Company
also have the right to disclose trade secrets in a document filed in a lawsuit
or other proceeding, but only if the filing is made under seal and protected
from public disclosure.





4

--------------------------------------------------------------------------------




e.
Notice of Statutory Exception. Notwithstanding anything to the contrary
contained in the Award Agreement, Work Product shall not include any invention
developed entirely on Participant’s own time without using any equipment,
supplies, facilities, or trade secrets of the Company or any of its
Subsidiaries, unless such invention (a) relates at the time of conception or
reduction to practice to the business of the Company or its Subsidiaries or its
and actual or demonstrably anticipated research or development of the Company or
its Subsidiaries, or (b) results from any work performed by Participant for
Company or any of its Subsidiaries.



f.
Non-Competition; Non-Solicitation. Participant acknowledges and agrees with the
Company that during the course of Participant’s involvement and/or employment
with the Company or its Subsidiaries, Participant has had and will continue to
have the opportunity to develop relationships with existing employees, vendors,
suppliers, customers, strategic partners, licensees, licensors, lessors and
other business associates of the Company and its Subsidiaries which
relationships constitute goodwill of the Company and its Subsidiaries, and the
Company and its Subsidiaries would be irreparably damaged if Participant were to
take actions that would damage or misappropriate such goodwill. Accordingly,
Participant agrees as follows: Participant acknowledges that the Company and its
Subsidiaries currently conduct their business throughout the United States (such
geographical territory, including as it expands from time to time, the
“Territory”). For purposes hereof, the “Territory” shall also include any United
States or international market in which the Company or any of its Subsidiaries
conducts its business at the time of Participant’s Termination Date.
Accordingly, during the period of such Participant’s employment or service with
the Company and its Subsidiaries plus two (2) years after such Participant’s
Termination Date (the “Non-Competition Period”), Participant shall not, directly
or indirectly, own, manage, engage in, operate, control, work for, consult with,
render services for, or participate in or acquire, maintain any interest in
(proprietary or otherwise) any Competitive Business within the Territory,
whether for or by Participant or as a representative for or on behalf of any
other person or entity. For purposes herein, “Competitive Business” shall mean
any business that, directly or indirectly, produces, develops, markets, or sells
any type of food products produced, developed, marketed or sold by the Company
and its Subsidiaries upon the Participant’s Termination Date.



Notwithstanding the foregoing, a Participant may, directly or indirectly own,
solely as a passive investment, up to five percent (5%) of the outstanding stock
of any publicly traded Company engaged in a Competitive Business.




5

--------------------------------------------------------------------------------




Participant further agrees that during the Non-Competition Period, he or she
will not, directly or indirectly, induce any customer, vendor, supplier or other
business relation (or any prospective customer, vendor, supplier or other
business relation) of the Company or any of its Subsidiaries to cease doing
business with the Company or any of its Subsidiaries, or in any way interfere
with the relationship between any such customer, vendor, supplier or other
business relation and the Company or its Subsidiaries in a manner harmful to the
Company or its Subsidiaries.


g.
Participant agrees that, during the period of such Participant’s employment or
service with the Company and its Subsidiaries plus eighteen (18) months after
such Participant’s Termination Date, he will not, directly or indirectly, in any
manner (whether on his own account, as an owner, operator, manager, consultant,
officer, director, employee, investor, agent or otherwise), (A) solicit,
recruit, induce or attempt to solicit, recruit or induce any employee of the
Company or any of its Subsidiaries to leave the employ or service of the Company
or any of its Subsidiaries, or in any way interfere with the relationship
between the Company or its Subsidiaries and any such employee or other service
provider (provided, that a general solicitation advertisement, posting, or
similar job solicitation process or sending employee searches by
headhunter/search firms not targeting any such Person shall not be a breach of
the Non-Competition or Non-Solicitation, or (B) hire, engage or enter into any
business relationship with any Person employed or engaged by the Company or any
of its Subsidiaries as a vice president or more senior executive, or who was
employed or engaged by the Company or any of its Subsidiaries as a vice
president or more senior executive at any time during the six-month period
immediately prior to the Participant’s Termination Date.



h.
Non-Disparagement. Participant agrees not to make negative comments or otherwise
disparage the Company and its Subsidiaries or their officers, directors,
employees, shareholders, members, agents or products other than in the good
faith performance of Participant’s duties to the Company while Participant is
employed by and no longer provides services to the Company. The foregoing shall
not be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).



i.
No Restriction on Earning a Living. Participant hereby acknowledges that the
provisions of the Non-Competition and Non-Solicitation do not preclude
Participant from earning a livelihood, nor do they unreasonably impose
limitations on Participant’s ability to earn a living. In addition, Participant
hereby acknowledges that the potential harm to the Company and/or its
Subsidiaries of non-enforcement of the Non-Competition and Non-Solicitation
outweighs any harm to Participant of enforcement (by injunction or otherwise) of
the Non-Competition and Non-Solicitation against Participant. If any portion of
the provisions of the Non-Competition and Non-Solicitation is found to be
invalid or unenforceable by a court of competent jurisdiction because its
duration, territory, definition of activities covered, or definition of
information covered is considered to be unreasonable in scope, the invalid or
unenforceable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Participant in agreeing to the provisions of
the Non-Competition and Non-Solicitation will not be impaired and the provision
in question shall be enforceable to the fullest extent of applicable law.





6

--------------------------------------------------------------------------------




j.
Additional Acknowledgements; Remedies. Participant acknowledges that the
restrictions contained in the Restrictive Covenants are reasonable and necessary
to protect the legitimate interests of the Company and its Subsidiaries and that
the Company would not have entered into the Plan or any Award Agreement in the
absence of such restrictions. Participant also acknowledges that any breach by
Participant of the Restrictive Covenants will cause continuing and irreparable
injury to the Company and its Subsidiaries for which monetary damages would not
be an adequate remedy. Participant shall not, in any action or proceeding to
enforce any of the provisions of the Plan or Award Agreement, assert any claim
or defense that an adequate remedy at law exists or that these Restrictive
Covenants are unreasonable or otherwise not enforceable in accordance with its
terms. In the event that, notwithstanding the foregoing, Participant challenges
the reasonableness or enforceability of the restrictions contained in these
Restrictive Covenants, Participant shall pay the attorneys’ fees of the Company
and/or its Subsidiaries, as applicable. In the event of such breach by
Participant, the Company or any of its Subsidiaries shall have the right to
enforce the provisions of these Restrictive Covenants by seeking injunctive or
other relief in any court, and the Award Agreement shall not in any way limit
remedies of law or in equity otherwise available to such entity. The periods of
time set forth in these Restrictive Covenants shall not include, and shall be
deemed extended by, any time required for litigation to enforce the relevant
covenant periods, provided that the Company or any of its Subsidiaries is
successful on the merits in any such litigation. The “time required for
litigation” is herein defined to mean the period of time from the earlier of
Participant's first breach of such covenants or service of process upon
Participant through the expiration of all appeals related to such litigation.



k.
Survival of Provisions. The obligations contained in the Restrictive Covenants
shall survive the termination of Participant’s employment or service with the
Company and its Subsidiaries and shall be fully enforceable thereafter.





* * *


Except as set forth above, the Options granted herein are subject in all
respects to the terms and conditions of the Plan. By execution hereof and
receipt of the Options, the Participant hereby agrees to be bound by all of the
terms and conditions of the Plan except as expressly modified herein and the
Participant, if requested by the Company, shall execute any additional
documentation as requested by the Company as necessary to evidence this Award
Agreement.


7

--------------------------------------------------------------------------------




This Award Agreement may be executed in one or more counterparts (including by
means of electronically transmitted signature pages), all of which, along with
any exhibits hereto, taken together shall constitute one and the same Award
Agreement. By signing below, each party agrees to be bound by the terms of this
Award Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




8

--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Award Agreement to be executed as of the date first
above written.


 
8TH AVENUE FOOD & PROVISIONS, INC.
 
 
 
 
By:
/s/ John P. Lavey
 
Name:
John P. Lavey
 
Title:
Associate General Counsel, Secretary



PARTICIPANT
 
 
 
 
Accepted and Agreed:
 
 
 
 
/s/ James E. Dwyer, Jr.
 
Name:
James Dwyer
 






